Case 1:17-cr-00101-LEK Document 909 Filed 02/18/20 Page 1 of 2           PageID #: 7734

                                      MINUTES


 CASE NUMBER:              CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:                USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:            Gregg Paris Yates
                           Kenneth M. Sorenson
 ATTYS FOR DEFT:           Anthony T. Williams, Pro se
                           Lars R. Isaacson (Stand-by)

      JUDGE:       Leslie E. Kobayashi           REPORTER:        Debra Read

      DATE:    2/18/2020                   TIME:          08:30 AM - 2:00 PM
                                        th
COURT ACTION: EP: Further Jury Trial - 9 day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

Preliminary Motions outside of the presence of the Jury.

Defendant Motion For Judgment of Acquittal. Oral Arguments heard.

For reasons stated on the record the Court DENIES Defendant Motion.

12 Jurors and 2 Alternates present.

Government Rests.

Defendant Witnesses:
1) Brittney Esprecion-Lucas (D, C, RD)
2) Arnold Subia (D, C, RD)
3) Anabel Cabebe (D, C, RD)
4) Robbin Krakauer (D, C, RD)

Defendant’s Exhibits Admitted:
2161 (pages 41-47)

Jury excused for the day

Court address jury instructions and status of case. Discussion held.


Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal
Service.
Case 1:17-cr-00101-LEK Document 909 Filed 02/18/20 Page 2 of 2      PageID #: 7735

Further Jury Trial-Day 10, SET for February 19, 2020 at 8:30 a.m. before
Honorable Leslie E. Kobayashi.


Submitted by: Agalelei Elkington, Courtroom Manager
